Citation Nr: 1510134	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2009, for the award of a 10 percent rating for partial detachment of retina, chorioretainal scar, posterior vitreous detachment, left eye retina (left eye disability). 

2.  Entitlement to service connection for labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss. 

3.  Entitlement to service connection for residuals of head trauma, to include headaches. 

4.  Entitlement to service connection for residuals of a human bite, to include human immunodeficiency virus (HIV). 

5.  Entitlement to service connection for peripheral neuropathy as a residual of cold exposure. 

6.  Entitlement to service connection for right hip arthritis. 

7.  Entitlement to service connection for right wrist arthritis. 

8.  Entitlement to service connection for a left shoulder disorder, to include bursitis, tendinitis, and arthritis. 

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to an initial compensable rating for a scar of the upper right extremity (wrist).

11.  Entitlement to an initial compensable rating for a scar of the lower right extremity (foot).

12.  Entitlement to an initial compensable rating for a scar of the lower left extremity (foot).

13.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) disease. 

14.  Entitlement to a rating in excess of 10 percent for bronchitis. 

15.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease.  

16.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969 and from April 1971 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008, May 2012, and November 2012 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In February 2012, the Board denied higher ratings for hallux valgus of the left foot, right wrist tendinitis, a low back disability and a left eye disability.  At that time, the Board also remanded the remaining nine claims pending on appeal for additional development.  Since that time, seven more claims have been perfected on appeal.

In an April 25, 2012, statement, the Veteran raised the issues of entitlement to service connection for indigestion and a right eye disability.  In an April 2, 2014, letter, the Veteran raised the issue of entitlement to an increased rating for his service-connected left eye disability.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

The issues of whether new and material evidence has been presented to reopen the claims of service connection for (i) labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss; (ii) residuals of head trauma, to include headaches; and (iii) residuals of a human bite, to include HIV, are reconsidered notwithstanding the need for new and material evidence because VA received relevant, official service department records that existed and had not been associated with the claims file at the time of the previously unappealed October 2001 rating decision that denied service connection.  See 38 C.F.R. § 3.156(c) (2014).

All of the issues, except for (1) entitlement to an effective date prior to April 20, 2009, for a rating in excess of 10 percent for a left eye disability and (2) entitlement to service connection for right hip arthritis, are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A February 2012 Board decision adjudicated the issue for a higher rating for service-connected left eye disability and an April 20, 2009 claim is the earliest claim for increase.

2.  Right hip arthritis was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 20, 2009, for the award of 10 percent for a left eye disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for service connection for right arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Eye Rating Effective Date

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal pertaining to the left eye arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

Pursuant to the Board's February 2012 remand, all of the Veteran's outstanding service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Neither a VA medical examination or medical opinion nor the outstanding service personnel records or Social Security Administration (SSA) records are needed to decide the claim for an earlier effective date because the material issue of fact pertains to whether there was an earlier pending claim.  Thus, VA's duty to assist has been met for this claim.

Analysis

The Veteran seeks an effective date earlier than April 20, 2009, for the award of a 10 percent rating for a left eye disability.  He contends that the disability was manifested by symptomatology that warranted an increased rating prior to April 20, 2009.

Generally, the effective date is the later of the claim for increase or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).

On April 20, 2009, the Veteran reported that his left eye disability interfered with his ability to work and this he was entitled to a compensable rating.

In February 2012, the Board denied the claim for increase and remanded, among other things, a claim for a TDIU.  Thus, that April 2009 claim was already adjudicated on appeal.

In a November 2012 rating decision, the RO construed the remanded claim for a TDIU as a claim for increase for the left eye disability and awarded a 10 percent disability rating, effective April 20, 2009.

As this is the date of claim, it is also the earliest effective date.  Essentially, the RO "went behind" the Board's determination on the same claim.  However, the Board will not disturb the effective date as it is beneficial to the Veteran.  To the extent that the Veteran had a prior claim for increase, that claim was addressed in the Board's February 2012 decision that denied the claim for increase.  Thus, the Veteran is precluded from establishing an earlier effective date based on the date of claim without collaterally attacking the Board's February 2012 decision.

Accordingly, an effective date earlier than April 20, 2009, for the award of a 10 percent rating for a left eye disability is not warranted.

II. Right Hip Arthritis Service Connection

The Veteran seeks service for right hip arthritis.  

Service connection is warranted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014).

The Veteran was discharged from service in 1997 and was diagnosed with advanced coxarthrosis in Italy in 1998 and underwent total left hip replacement in 1999.  A May 4, 2000, x-ray report shows degenerative disease of the right hip.

A January 2013 VA examiner opined that, while he did not have the x-rays from Italy that would demonstrate bone on bone arthritis, such severe hip arthritis takes many years to develop and unless the Veteran had AVN [avascular necrosis], which is a possibility but impossible to prove or disprove without radiographic evidence, his hip arthritis would have been present to some degree while he was active duty.  The examiner further opined that if the Veteran had been imaged for some reason in the last 10-15 years of his active duty career, the odds are there would have been some evidence of right hip arthritis, unless he developed AVN and his hip quickly collapsed, which is much less likely.  Thus, the examiner opined that it is more likely than not that the veterans hip condition had its onset while he was on active duty.

The January 2013 VA opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

In consideration of this evidence, the Board finds that right hip arthritis was incurred in service.  Accordingly, service connection for right hip arthritis is warranted.


ORDER

An effective date earlier than April 20, 2009, for the award of a 10 percent rating for a left eye disability is denied.

Service connection for right hip arthritis is granted.


REMAND

In his December 2013 substantive appeal, the Veteran reported that he is in receipt of Social Security Disability Income.  As records pertaining to these SSA benefits may be relevant to the issues remaining on appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In February 2014, SSA data showed that the Veteran has been entitled to benefits since April 2009; however, in March 2014, the SSA National Records Center reported that the Veteran has not filed for disability benefits.  As the evidence indicates that relevant SSA records may be outstanding, further development is needed.  38 C.F.R. § 3.159(c)(2).

As to the claims of service connection for (1) labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss; (2) residuals of head trauma, to include headaches; and (3) residuals of a human bite, to HIV, the evidence of record suggests that the claimed disabilities may be related to service or a service-connected disability; however, the evidence of record is insufficient to decide the claims.  As to an ear disability, medical records indicate a history of dizziness, possible labyrinthitis, and in-service noise exposure.  As to a headache disability, the Veteran believes that his current headaches are due to Agent Orange exposure or being hit in the head with a piece of wood during service.  See Statement (Apr. 25, 2012).  As to residuals of a human bite, service treatment records show that the Veteran was bite, kicked, and scratched in July 1990 while trying to restrain a subject in service.  While an HIV test was negative on separation from service, the Veteran may have other residuals from the incident.  VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the claim of service connection for a left shoulder disorder, to include bursitis, tendinitis, and arthritis, a VA examination is needed to address whether a left shoulder disability was aggravated or incurred during the Veteran's military service.  The December 1965 entrance examination shows that the left shoulder was abnormal on clinical evaluation.  The examiner noted cracking and complaining on rotation, but that movement was normal.  The examiner also appears to have noted a fracture, but that the Veteran able to work.  Ultimately, left should injury was noted as a defect or diagnosis on the entrance examination.  Thus, the claim is one of service aggravation for that particular pre-existing left shoulder injury.  The claim remains one of direct service connection for any left shoulder disorder that did not pre-exist service.

In May 2008, a VA examiner diagnosed left shoulder bursitis and tendonitis.  X-rays for degenerative changes were pending.  The examiner opined that the current shoulder disability, to include arthritis, is not related to service because there is no evidence of arthritis is earlier x-rays.  The Board finds that reexamination is needed to address whether the Veteran's pre-existing left shoulder injury was aggravated during service and to address whether any other left shoulder disorder had its onset during, or is otherwise related to, service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As to the claim of service connection for a cervical spine disability, the Veteran's service personnel records are needed to decide the claim.  The Veteran contends that his neck problems started when he was rear-ended at a stop light at 40 miles per hour during service in January 1969.  He reportedly missed five days of work due to the accident.  While the Veteran and the RO have been unable to obtain medical records of the accident, the Veteran's five-day absence may have been noted in his service personnel records.  These potentially relevant records must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

As to the claim for an increased rating for a low back disability, in an April 2, 2014, letter, the Veteran reported that his back disability had worsened since his last VA examination in October 2012.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

As to the claim for a TDIU, re-examination is needed to elicit information regarding the Veteran's education, training, and work history and report how the Veteran's service-connected disabilities impact his ability to work.  These issues were not clearly addressed in the May 2013 VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all SSA records pertaining to the Veteran's disabilities.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete service personnel records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to address the ear disability, head trauma and human bite claims.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current (1) ear disability, to include labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss; (2) residuals of head trauma, to include headaches; and (3) residuals of a human bite, to include HIV.  If the Veteran does not now have, but previously had, one of the aforementioned disabilities, when did that condition resolve?

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability is related to his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA left shoulder examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  Based on this review, the examiner is to address each of the following questions (a) to (e).

(a)  Does the Veteran have a current left shoulder disability?  If the Veteran does not now have, but previously had, a left shoulder disability, when did that condition resolve?

(b)  The Veteran had a pre-existing left shoulder injury noted at entrance to his first period of active service.  Is it at least as likely as not (50 percent or greater probability) that the pre-existing left shoulder injury increased in severity during either period of service (beyond merely temporary flare ups)?

(c)  If the pre-existing left shoulder injury increased in severity during either period of service, was the worsening due to the natural progress of the disease?  How certain are you in your answer?  Would any medical professional with the same information reasonably be able to reach a different conclusion?


(d)  Was left shoulder arthritis established during any period of the Veteran's active duty service?  If not, is it at least as likely as not (i.e., is it at least equally probable) that any current left shoulder arthritis had its onset directly during the Veteran's service, or became manifest within a one-year period following discharge from service?

(e)  Is it at least as likely as not that any other identified left shoulder disability had its onset during, or is otherwise related to the Veteran's service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Also, Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities singularly, or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


